*617Order, Supreme Court, Bronx County (Laura G. Douglas, J.), entered June 8, 2012, which, insofar as appealed from, denied defendants’ cross motion for summary judgment and, upon re-argument, denied defendants’ earlier cross motion to compel disclosure, unanimously affirmed, without costs.
The motion court providently exercised its discretion in considering arguments addressed for the first time on reply, in support of reargument, to which defendants had an opportunity to respond (see Rostant v Swersky, 79 AD3d 456 [1st Dept 2010]). Upon reargument, defendants’ failure to annex “an affirmation that counsel has conferred with counsel for the opposing party in a good faith effort to resolve the issues raised by the motion” (22 NYCRR 202.7 [a]) was properly found to warrant denial of the cross motion to compel (see Molyneaux v City of New York, 64 AD3d 406 [1st Dept 2009]).
We have considered appellants’ remaining arguments and find them unavailing. Concur — Tom, J.P., Andrias, Saxe, Freedman and Richter, JJ.